Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action:

1. Claims 1-11, 14-25, 28 are allowed.
2. Claims 12, 13, 26, 27 are cancelled.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and email with Peter Flanagan at 03/22/2021.
The application has been amended as follows:

PROPOSED EXAMINER AMENDMENTS TO CLAIMS


This listing of claims will replace all prior versions, and listings, of claims in the application.

1. (Currently Amended) A Client-user client implemented document and communication creation system for generating a communication by a Client-user that is external to the document creation system to a third party that is also external to the document creation system, the system comprising:
a. a processor configured to be accessed by a terminal of the Client-user via a web portal of a website of the system;
b. a non-transitory computer readable storage medium storing instructions that, when executed, cause the system to perform the actions designated by the terminal;

d. at least one template wherein the template has a data-insertable zone therein;
e. a communication server to transmit external Client-user specified data insertion instructions from the terminal to the processor;
f. a Node-tab to insert the transmitted external Client-user specified data into the zone, in accordance with at least one external Client-user generated rule/instruction;
g. a test server configured to permit review at the terminal and a final approval from the terminal of the communication containing the external Client-user specified data, wherein the test server is configured to receive the communication after the transmitted external Client-user specified data has been inserted into the zone, wherein the review comprises presentation of the communication including the transmitted external Client-user specified data and the template, wherein the test server is configured to receive sign-off from an authorized person using the terminal;
h. a merge and transmit engine to designate a transmission mode specification and transmit the finally approved communication in accordance with the transmission mode specification, wherein the test server is configured to receive the communication from the merge and transmit engine after aggregation of the transmitted external Client-user specified data and the template but before transmission of the finally approved communication, wherein final approval of the finally approved communication is determined by the test server based on sign-off received via the terminal; [[and]]
i. an application programming interface (API) engine with protected transmission configured to permit access to the API engine by the terminal; and
j. a data storage server for receiving communication aggregation, wherein multiple communications, including the communication, are aggregated and transmitted as a single communication.

2. (Original) A system in accordance with claim 1, wherein the specified data comprises text.

3. (Original) A system in accordance with claim 1, wherein the specified data comprises graphic materials.

4. (Original) A system in accordance with claim 1, wherein the specified data comprises visual material.

5. (Original) A system in accordance with claim 1, wherein the specified data comprises contextual media.



7. (Previously Presented) A system in accordance with claim 1, further comprising a communications storage server.

8. (Original) A system in accordance with claim 1, further comprising a proxy module having on-line response mean wherein a recipient of a proxy or other material may respond to the proxy by electronic response or hard copy response, which may then be converted to electronic compilation of responses.

9. (Previously Presented) A system in accordance with claim 1, further comprising a compliance module to permit material to be reviewed at various points in the production cycle to ensure compliance with the external Client-user's internal rules and/or compliance with state, federal and other statutory and regulatory rules.

10. (Previously Presented) A system in accordance with claim 7, wherein the external Client-user's specified data insertion instructions obtain the data from a communication in the communications storage server.

11. (Previously Presented) A system in accordance with claim 1, further comprising a content management processor to view compliance with the external Client-user's client-user-specified data instructions in real time.

12-13 (Cancelled) 

14. (Original) A system in accordance with claim 1, wherein the transmission mode is selected from a group comprising one or more of the following: physical delivery means;
electronic delivery means; electronic mail attachment delivery means; and/or SMS/text delivery means.

15. (Currently Amended) A method for generating a Client-user created and implemented document and communication by a Client-user that is external to the document creation system to a third party that is also external to the document creation system, the method comprising:
a. providing access to a processor of the system by the terminal via a web portal of a website of the system;

c. storing at least one external Client-user generated rule/instruction;
d. providing at least one template wherein the template has a data-insertable zone therein;
d’. providing access by the terminal using protected transmission to an application programming interface (API) engine of the system;
e. transmitting external Client-user specified data insertion instructions from the terminal to the processor;
f. inserting the transmitted external Client-user specified data into the zone, in accordance with at least one external Client-user generated rule/instruction;
f’: aggregating a plurality of communications including the communication as a single communication;
g. processing, by a test server of the system, a final approval from the terminal, of the communication containing the external Client-user specified data, wherein the test server receives the communication after the transmitted external Client-user specified data has been inserted into the zone, wherein the review comprises presentation of the communication including the transmitted external Client-user specified data and the template, wherein the test server receives sign-off from an authorized person using the terminal;
h. processing a transmission mode specification; and
i. transmitting the finally approved communication as the single communication including multiple communications in accordance with the transmission mode specification, wherein the test server receives the communication after aggregation of the transmitted external Client-user specified data and the template but before transmission of the finally approved communication, wherein final approval of the finally approved communication is determined by the test server based on sign-off received via the terminal.

16. (Original) A method in accordance with claim 15, wherein the specified data comprises text.

17. (Original) A method in accordance with claim 15, wherein the specified data comprises graphic materials.

18. (Original) A method in accordance with claim 15, wherein the specified data comprises visual material.

19. (Original) A method in accordance with claim 15, wherein the specified data comprises contextual media.



21. (Previously Presented) A method in accordance with claim 15, further comprising delivery of data to a proxy/response-indicated module capable of on-line response, delivery of data from the proxy/response-indicated module to a recipient wherein the recipient may respond to the proxy or other response-indicated communication by electronic response or hard copy response, which may then be converted to electronic compilation of responses.

22. (Previously Presented) A method in accordance with claim 15, further comprising delivery of data to a compliance module to permit said data to be reviewed at various points in the production cycle to ensure compliance with the external Client-user's internal rules and/or compliance with state, federal and other statutory and regulatory rules.

23. (Previously Presented) A method in accordance with claim 15, further comprising a communications storage server.

24. (Previously Presented) A method in accordance with claim 23, wherein the external Client-user's specified data insertion instructions are obtained from a communication in the communications storage server.

25. (Previously Presented) A method in accordance with claim 15, further comprising viewing compliance with the external Client-user's specified data instructions in real time.

26-27. (Cancelled) 

28. (Original) A method in accordance with claim 15, wherein the transmission mode is selected from a group comprising one or more of the following: physical delivery; electronic delivery; electronic mail attachment delivery; and/or SMS/text delivery.


REASONS FOR ALLAOWACE
The following is the examiner’s statement of reason for allowance:
The Independent claims 1, 15 among other things teach a method for generating a Client-user created and implemented document and communication by a Client-user that is external to the document 
The Prior art does not teach the cited limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449